AO 442 (REV. 12/85)




                             UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS, DEL RIO DIVISION

United States of America                                    §
                                                            § CRIMINAL COMPLAINT
vs.                                                         § CASE NUMBER: DR:19-M -06042(1)
                                                            §
(1) Osman Rene Callejas-Maldonado                           §



                I, the undersigned complainant being duly sworn state the following is true and correct to the best

of my knowledge and belief. On or about June 17, 2019 in Maverick county, in the WESTERN DISTRICT

OF TEXAS defendant(s) did, Osman Rene CALLEJAS-Maldonado, an alien, entered, or was found in the

United States at or near Eagle Pass, Texas, after having been denied admission, excluded, deported, or

removed from the United States through San Antonio, Tx on 05/03/2019, and not having obtained the

express consent of the Secretary of the Department of Homeland Security or the Attorney General of the

United States to reapply for admission thereto. Defendant being voluntarily in the United States unlawfully ,

a felony,



in violation of Title             8            United States Code, Section(s)     1326(a)(1)

.

                I further state that I am a(n) BPA and that this complaint is based on the following facts: "The

defendant, Osman Rene CALLEJAS-Maldonado, was arrested by Border Patrol Agents, on June 17, 2019 for

being an alien illegally present in the United States. Investigation

Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,
                                                                           Signature of Complainant
                                                                           Moran, Margarita
                                                                           BPA

06/26/2019                                                            at   DEL RIO, Texas
File Date                                                                  City and State



VICTOR ROBERTO GARCIA                                                      ______________________________
UNITED STATES MAGISTRATE JUDGE                                             Signature of Judicial Officer
CONTINUATION OF CRIMINAL COMPLAINT

                                WESTERN DISTRICT OF TEXAS
      UNITED STATES OF AMERICA

                       vs.                             Case Number: DR:19-M -06042(1)

     (1) Osman Rene Callejas-Maldonado

Continuation of Statement of Facts:

and records of the Bureau of Citizenship and Immigration Services reveal the defendant was previously deported
from the United States on 05/03/2019 through San Antonio, Tx. The defendant was found in the Western District
of Texas without having obtained permission from the Secretary of Homeland Security or the Attorney General of
the United States to re-apply for admission after being deported. The defendant is unlawfully present in the United
States.
"




______________________________
Signature of Judicial Officer                                   Signature of Complainant
